Citation Nr: 0944279	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-06 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of a fracture of the third 
and fourth fingers of the left (minor) hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the RO which 
denied an increased rating for the Veteran's left hand 
disability, and a December 2006 decision which denied service 
connection for a low back disability.  In October 2009, a 
hearing was held at the RO before the undersigned member of 
the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran is not shown to have a low back disability at 
present which is related to service or any incident therein.  

3.  The functional manifestations of the Veteran's left 
middle and ring finger disabilities more nearly approximates 
the criteria for unfavorable ankylosis of two digits.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).  

2.  An increased evaluation to 20 percent for residuals of a 
fracture of the third and fourth fingers of the left (minor) 
hand is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.45, 
4.59, 4.71a, Part 4, including Diagnostic Code 5010-5219 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  Prior to initial adjudication of 
the Veteran's claims, letters dated in December 2004 and May 
2006, fully satisfied the duty to notify provisions of VCAA.   

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all available VA 
medical records identified by him have been obtained and 
associated with the claims file.  The Veteran testified at a 
hearing at the RO before the undersigned in October 2009, and 
was afforded a VA examination for his increased rating claim.  
Concerning the claim for a low back disability, the Board 
concludes that an examination is not needed because there is 
no credible evidence establishing an in-service event, injury 
or disease, including on a presumptive basis, and no 
competent evidence that any current disability may be related 
to service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Back Disability

The Veteran contends that he injured his lower back when a 
hatch fell on him during a sound to general quarters while 
serving in the South Pacific during World War II.  The 
Veteran testified that he was treated for bruises on his back 
by a pharmacist's mate and was returned to duty, but that he 
has had intermittent back problems ever since.  He also 
testified that about three years after service, his private 
doctor encouraged him to seek treatment at the VA, and that 
he was first treated by VA in the early 1950's.  He reported 
additional private chiropractic treatment beginning in the 
late 1960's.  

The Veteran's service treatment records do not show any 
complaints, treatment, abnormalities, or diagnosis referable 
to any back injury or back problems, and no pertinent 
abnormalities were noted on his separation examination in May 
1946.  While the Veteran contends that he has had chronic, 
intermittent back problems ever since an alleged injury in 
service, he made no mention of any back problems on his 
original application for VA compensation received in June 
1946, or when examined by VA in January 1948.  Similarly, 
while he testified that he was first treated by VA in the 
early 1950's, there was no mention of any back problems or 
any pertinent clinical findings on a medical certificate for 
VA hospital treatment in September 1953.  Further, the Board 
notes that the RO was notified by VA Western New York Health 
Care System in September 2008, that there were no treatment 
records pertaining to the Veteran at any VA facility from 
1946 to 1960.  

Regarding the Veteran's contentions that his current low back 
disability is related to an injury in service, the Board 
notes that he is competent to attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, etc.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. 
§ 3.159(a)(2).  However, once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Barr v. Nicholson, 21 Vet. App. at 310; 
see also Layno, supra (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  

In this case, while the Veteran is competent to describe his 
experiences in service, his current assertions of treatment 
for chronic, recurring low back problems since service is not 
supported by any objective or contemporaneous evidence, and 
raises serious questions concerning his ability to provide 
accurate and reliable information.  That the Veteran would 
file a claim of service connection for a left hand disability 
with VA immediately after discharge from service, and would 
seek an increased rating for that disability a few years 
later, but never mention anything concerning, what he now 
claims has been a chronic low back problem, is not plausible.  
Assuming, for the sake of argument, that the Veteran did not 
have any back symptoms at the particular moment in time when 
he filed his initial claim for service connection for his 
left hand disability in 1946 and, therefore, did not mention 
his alleged back injury, the Veteran offers no explanation as 
to why he never filed a claim for what he now says he always 
believed to be a back disability related to service, until 
2006, some 60 years after service.  

Further, although the Veteran asserts that he was treated for 
back problems by a private doctor within three years of 
discharge from service, sought treatment by VA in the early 
1950's, and was treated by numerous private chiropractors 
beginning in the late 1960's, he has not provided any records 
or information which supports his allegations.  The first 
mention of any back problem was on a VA outpatient note dated 
in April 2000.  At that time, the Veteran reported a history 
of back pain but denied any current back problems.  An x-ray 
study in June 2001, revealed spondylosis of the spine.  An 
August 2005 VA outpatient report noted a history of back pain 
for one week.  A VA MRI in June 2007, revealed multi-level 
facet arthrosis and foraminal narrowing.  Additional VA 
outpatient records showed treatment for chronic low back pain 
since a fall in May 2006.  It is interesting to note that 
while the Veteran has been treated by VA for chronic back 
problems since 2005, he never related any history of a back 
injury or back problems to service until after the filing of 
his current claim for VA compensation benefits.  

The Board has considered the lay statements from the 
Veteran's children to the affect that the Veteran had chronic 
back problems for many years.  However, the Veteran's 
children have no first hand knowledge of the alleged events 
in service, nor are they shown to possess the medical 
expertise necessary to render a medical opinion.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (lay testimony is not 
competent to establish, and therefore not probative of, a 
medical nexus).  Thus, these lay statements are of little 
probative value.  

Based on the evidence discussed above, the Board finds that 
the Veteran's testimony regarding a low back injury in 
service and chronic back problems ever since is not supported 
by any credible evidence and is of limited probative value.  
Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be 
considered in weighing the evidence).  

Additionally, the Board has considered application of the 
provisions of 38 U.S.C.A. § 1154 on the basis that he was a 
combat veteran.  However, it should be noted that § 1154, 
does not mandate that any combat veteran will be granted 
service connection for any disability claimed as having been 
incurred during service.  Rather, it allows for consideration 
of lay evidence to establish that a particular disease or 
injury occurred during service.  The Veteran must still 
provide evidence of a current disability and evidence 
establishing a nexus between the claimed disability and 
service.  Here, the Veteran has not provided any competent 
medical evidence establishing a causal link or nexus between 
his current back disability and service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

While the Veteran may believe that he has a low back 
disability at present which is related to service, he has not 
presented any competent medical evidence to support that 
assertion.  Direct service connection requires a finding that 
there is a current disability that has a relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Inasmuch as there was no objective evidence of a back injury 
or any back problem in service or until nearly 60 years after 
service, and no credible or competent evidence that any 
current low back disorder is related to service, the Board 
finds no basis for a favorable disposition of the Veteran's 
claim.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Increased Ratings

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

Left Hand Disability

Initially, the Board notes that the Veteran was originally 
granted service connection for residuals of a fracture of the 
third (middle) and fourth (ring) fingers of the left hand by 
rating action in June 1946, and was subsequently assigned a 
10 percent rating under Diagnostic Code (DC) 5010 for 
arthritis due to trauma; effective from May 17, 1946, the day 
following discharge from service.  38 C.F.R. § 3.400(b)(2).  

Traumatic arthritis is rated under DC 5003, the code for 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2009).  
DC 5003 specifies that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
Veteran was initially assigned a 10 percent rating for 
traumatic arthritis with a noncompensable degree of 
limitation of motion under DC 5010.  

For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal (MCP) and proximal interphalangeal (PIP) 
joints flexed to 30 degrees, and the thumb (digit I) 
abducted and rotated so that the thumb pad faces the finger 
pads.  Only joints in these positions are considered to be 
in favorable position.  For digits II through V, the 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range 
of zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal (DIP) joint has a range of zero to 70 or 80 
degrees of flexion.  38 C.F.R. § 4.71a, Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand.  

At this point, it should be noted that the 10 percent 
evaluation assigned for the third and fourth fingers of the 
left hand is the maximum rating possible under any provision 
of the rating code pertaining to limitation of motion of 
individual digits, absent ankylosis of both fingers.  That 
is, a 10 percent evaluation is warranted for limitation of 
motion of the middle finger under DC 5229, when there is a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  The maximum schedular rating for any 
limitation of motion of the ring finger under DC 5230, is a 
noncompensable evaluation.  

In this case, the Veteran was shown to have a significant 
limitation of motion in each digit on the two VA examinations 
conducted during the pendency of this appeal.  There was a 
gap of 2.5-cm between the finger tips of each digit and the 
proximal transverse crease of the palm when examined by VA in 
August 2006, and a 3-cm gap when examined in May 2008.  
Nevertheless, a higher schedular evaluation for either digit 
of the left hand is not possible under the diagnostic codes 
outlined above.  

The Board, however, must also consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

In this regard, the Board notes that the VA examiners in 
August 2006 and May 2008, indicated that the Veteran had 
functional impairment, manifested by pain, stiffness, and 
weakness in the third and fourth digits and difficulty with 
dexterity.  On the most recent examination in May 2008, the 
examiner indicated that testing for functional impairment 
could not be accomplished due to pain and stiffness, but 
noted that the Veteran had minimal use of the left hand.  
However, neither examiner offered any opinion as to the 
severity of the Veteran's functional impairment.  

Although the evidence of record shows that the Veteran has 
additional non-service connected disability of the upper 
extremities, (bilateral carpal tunnel syndrome), the clinical 
findings from both VA examinations during the pendency of the 
appeal clearly demonstrated a significant functional 
impairment in the two service-connected digits of the left 
hand.  Accordingly, the Board finds that the evidence 
supports a finding of functional impairment commensurate with 
unfavorable ankylosis of two digits under DC 5219, and that 
an increased rating to 20 percent is warranted.  38 C.F.R. 
§§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Finally, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has acknowledged that the 
Board cannot assign an extraschedular rating in the first 
instance, but found that the Board must specifically 
adjudicate whether to refer a case for such an evaluation 
when the issue is either raised by the claimant or is 
reasonably raised by the evidence of record.  See Barringer 
v. Peake, 22 Vet. App. 242 (2008).  Accordingly, the Board 
has considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2009).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology, and is found inadequate, 
the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

In this regard, the Board notes that the Veteran is 83 years 
old and has not worked since he retired years ago.  The 
Veteran does not claim nor does the record show any periods 
of hospitalization for his left hand disability, nor is there 
any objective evidence of marked interference with employment 
due solely to the service-connected left hand disability.  In 
this case, the manifestations of the Veteran's disability are 
consistent with the schedular criteria, and there is no 
objective evidence that the manifestations of his disability 
are unusual or exceptional.  In sum, there is no indication 
that the average industrial impairment from the Veteran's 
left hand disability would be in excess of that contemplated 
by assigned evaluation.  Therefore, referral of this case for 
extraschedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  


ORDER

Service connection for a low back disability is denied.  

An increased evaluation to 20 percent for residuals of a 
fracture of the third and fourth fingers of the left hand is 
granted, subject to VA regulations concerning the payment of 
monetary benefits.  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


